[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                              NOVEMBER 23, 2005
                                 No. 04-16235                  THOMAS K. KAHN
                           ________________________                CLERK


                   D. C. Docket No. 03-00300-CV-OC-10-GRJ

CHARESSA DOUGLAS, for
Tyrone Patterson Jr.,

                                                              Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant-Appellee.


                           ________________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                         _________________________

                                (November 23, 2005)

Before BLACK, WILSON and COX, Circuit Judges.

WILSON, Circuit Judge:

      Tyrone Patterson, Jr., a minor child, through his mother, Charessa Douglas,

appeals the district court’s order affirming the Commissioner of Social Security’s
decision to deny his application for Supplemental Security Income disability

benefits. “Our [de novo] review of the Commissioner’s decision is limited to an

inquiry into whether there is substantial evidence to support the findings of the

Commissioner, and whether the correct legal standards were applied.” Wilson v.

Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002) (per curiam). Since substantial

evidence showed that Patterson did not exhibit “marked” limitations in two or

more domains, or “extreme” limitations in one domain, the Administrative Law

Judge correctly concluded that his impairments did not functionally equal any

listed impairment. Accordingly, we affirm.

      We are not persuaded by Patterson’s argument that the ALJ erred by failing

to consider his ADHD in combination with his other impairments. During the

sequential evaluation, the ALJ considered Patterson’s impairments in combination

when he was assessing whether Patterson met, equaled, or functionally equaled a

listed impairment. Specifically, the ALJ stated, “claimant’s combination of

impairments does not meet or medically equal the criteria set forth for any

impairment in the listings.” It is clear from the ALJ’s statements that he

considered Patterson’s impairments in combination. See Wheeler v. Heckler, 784

F.2d 1073, 1076 (11th Cir. 1986) (per curiam).

      Patterson’s argument that the ALJ failed to refute the opinions of two, non-



                                          2
examining Social Security Administration psychologists is similarly unpersuasive.

Both psychologists found that Patterson had “less than marked” limitations in two

areas of functioning and “marked” limitations in one area of functioning.

However, the regulations require that a claimant have “marked” limitations in two

domains or an “extreme” limitation in one domain. See 20 C.F.R. § 416.926a(d).

Therefore, their evaluations do not support a finding that Patterson’s impairments

functionally equaled a listed impairment.

      Patterson’s final argument, that he received a subsequent award of benefits

based on the same impairments demonstrates that the ALJ erred in evaluating his

impairments, also fails. “We review the decision of the ALJ as to whether the

claimant was entitled to benefits during a specific period of time, which period was

necessarily prior to the date of the ALJ’s decision.” Wilson v. Apfel, 179 F.3d

1276, 1279 (11th Cir. 1999) (per curiam). The subsequent award of benefits

indicated that Patterson was to begin receiving SSI disability benefits as of

November 1, 2002, a year and five months after the date of the ALJ’s decision. A

subsequent award of benefits is irrelevant to this case. Instead, it indicates that

Patterson’s condition deteriorated after the ALJ’s decision to the point that by

November 1, 2002, his condition was in fact disabling.

      AFFIRMED.



                                            3